J-S32029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRANDON JAMES TIDD                         :
                                               :
                       Appellant               :   No. 401 WDA 2021

               Appeal from the PCRA Order Entered March 4, 2021
                In the Court of Common Pleas of Crawford County
                   Criminal Division at CP-20-CR-0000555-2012


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                          FILED: NOVEMBER 19, 2021

        Brandon James Tidd (Appellant) appeals from the order dismissing his

first petition filed pursuant to the Post Conviction Relief Act (“PCRA”). See 42

Pa.C.S.A. §§ 9541-9546. Also, Appellant’s counsel has petitioned to withdraw

from representation. We affirm and grant counsel permission to withdraw.

        On January 10, 2013, Appellant pled guilty to accidents involving death

or personal injury1 arising from a hit-and-run accident which resulted in the

death of a bicyclist. On March 6, 2013, the trial court sentenced Appellant to

1 to 6 months of incarceration, followed by 4 years of probation. Appellant

did not appeal.

        During the ensuing years, Appellant repeatedly violated the terms of his

probation. Relevant to this appeal, the trial court found Appellant in violation

____________________________________________


1   75 Pa.C.S.A. § 3742(a).
J-S32029-21



of his probation on November 16, 2018, following a Gagnon2 hearing. The

court stated: “Shortly after successfully completing the State Intermediate

Punishment Program [(SIP)] on February 7, 2018, [Appellant] relapsed into

Methamphetamine         use    as   early      as   May.”   Order,   11/16/18,   at   1

(unnumbered); see also id. (stating Appellant had committed new crimes).

The trial court revoked Appellant’s probation and resentenced him to 25 - 60

months of incarceration.        In the sentencing order, the court directed that

Appellant receive credit for time he had served toward the SIP sentence. See

id. at 2 (unnumbered) (“[Appellant] is entitled to and the Department of

Corrections [(DOC)] shall apply to [Appellant] such credit that [he] is entitled

to receive while serving the State Intermediate Punishment sentence.”).3

Appellant did not file post-sentence motions or a direct appeal.

        More than two years later, on February 8, 2021, Appellant filed a pro se

PCRA petition raising the sole claim that the DOC failed to give him credit for

time served toward the SIP sentence. See PCRA Petition, 2/8/21, at 4 (“I was

not granted time … that the Judge to[ld] DOC to grant me. That time I am

entitled to.”).




____________________________________________


2See Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973) (due process requires
a probationer be given a preliminary (Gagnon I) and final (Gagnon II)
hearing prior to revoking probation).

3   The trial court stated it was unsure about the amount of credit.

                                            -2-
J-S32029-21



      On February 17, 2021, the PCRA court issued a memorandum and order

pursuant to Pa.R.Crim.P. 907, giving Appellant notice of its intent to dismiss

the petition without a hearing. The court reasoned:

      [Appellant] couches his request as a petition for post conviction
      collateral relief, but such a request is not cognizable under the
      Post Conviction Relief Act (PCRA).4 Commonwealth v. Wyatt,
      115 A.3d 876, 889-80 (Pa. Super. 2015) (“This claim [that the
      DOC ‘miscalculated the credit for time served awarded by the trial
      court’] is not cognizable under the PCRA.”); Commonwealth v.
      Heredia, 97 A.3d 392[, 395] (Pa. Super. 2014) [(“It is only when
      the petitioner challenges the legality of a trial court’s alleged
      failure to award credit for time served as required by law in
      imposing sentence, that a challenge to the sentence is deemed
      cognizable as a due process claim in PCRA proceedings.” (citation
      and brackets omitted))]. [Appellant’s] petition, although filed on
      the criminal docket, is in essence a civil action against the DOC,
      over which [the] Commonwealth Court has exclusive original
      jurisdiction. 42 Pa.C.S. § 761(a), (b) [(governing jurisdiction of
      Commonwealth Court)]; see Wyatt, 115 A.3d at 877 (“The
      appropriate vehicle for [a]ppellant’s claim is an original action filed
      in the Commonwealth Court of Pennsylvania.”)

          4 [Appellant’s] request, as a PCRA petition, is also facially
          untimely, because his judgment of resentence became
          final in [December 2018,] when he did not file a post-
          sentence motion or direct appeal, and his petition was
          docketed more than one year later. See 42 Pa.C.S. §
          9545(b) [(providing all PCRA petitions must be filed within
          1 year of the judgment of sentence becoming final, unless
          the petitioner meets one of the enumerated timeliness
          exceptions)].

             The Court intends, therefore, to dismiss [Appellant’s]
      petition for lack of subject matter jurisdiction.       See, e.g.,
      Commonwealth v. Jackson, 858 A.2d 627[, 630] (Pa. Super.
      2004) (en banc) (affirming the dismissal, due to lack of
      jurisdiction, of a petition to stop the [] 20% deductions from the
      petitioner’s inmate account for costs and restitution).




                                       -3-
J-S32029-21


              This is [Appellant’s] first PCRA petition, and counsel must
       ordinarily be appointed to represent an indigent first-time
       petitioner. See Pa.R.Crim.P. 904(C) [(“when an unrepresented
       defendant satisfies the judge that the defendant is unable to afford
       or otherwise procure counsel, the judge shall appoint counsel to
       represent the defendant on the defendant’s first petition for post-
       conviction collateral relief.”)]. In the absence of jurisdiction,
       however, the Court declines to do so. Cf. Commonwealth v.
       Hart, 911 A.2d 939[, 942] (Pa. Super. 2006) (affirming dismissal
       without the appointment of counsel where the petitioner was
       ineligible for PCRA relief, having completed his sentence).

Memorandum and Order, 2/17/21, at 1-2 (one footnote in original; remaining

footnotes omitted). Appellant timely filed a pro se response; however, he did

not address the jurisdictional impediments identified by the PCRA court.

       By order entered March 4, 2021, the PCRA court dismissed Appellant’s

PCRA petition.4 Appellant timely filed a pro se notice of appeal. On March 29,

2021, the PCRA court entered an order directing Appellant to file a concise

statement of errors complained of on appeal within 21 days pursuant to

Pennsylvania Rule of Appellate Procedure 1925(b).          The order instructed

Appellant that “any issue not properly included in the Statement timely filed

and served as directed above shall be deemed waived.” Order, 3/29/21, at

2; see also Pa.R.A.P. 1925(b)(4)(vii) (any issues not raised in the statement

are waived).



____________________________________________


4 In its order, the PCRA court again explained to Appellant that the remedy for
the relief he seeks (i.e., credit for time served toward his SIP sentence) “is for
[Appellant] to file a civil action against the DOC in the Commonwealth Court
once he has exhausted any administrative remedies available to him.” Order,
3/4/21, at 1-2.

                                           -4-
J-S32029-21


         Appellant failed to file a Rule 1925(b) statement. Instead, Appellant

sent a pro se letter to the PCRA court dated May 3, 2021. He again challenged

the DOC’s failure to award credit for time served, and claimed he had been

diagnosed with cancer. In response, the PCRA court opined that Appellant’s

letter    “perhaps    constitutes      an   extraordinary   circumstance     permitting

acceptance of [Appellant’s] letter as a nunc pro tunc statement of errors.”

PCRA Court Rule 1925(a) Opinion, 5/13/21, at 2 (citing Commonwealth v.

Kearney,      92     A.3d   51,   59    (Pa.   Super.   2014)   (observing    Pa.R.A.P.

1925(b)(2)(i) provides that in “extraordinary circumstances, the judge may

allow for the filing of a Statement or amended or supplemental Statement

nunc pro tunc.”)).

         On April 23, 2021, this Court entered an order noting Appellant did not

have the benefit of appointed counsel in his first PCRA petition.                  See

Pa.R.Crim.P. 904(C), supra. Accordingly, we directed the PCRA court to make

a determination as to whether Appellant was entitled to counsel. In response,

the PCRA court issued a letter, filed May 4, 2021, explaining Appellant was

not entitled to counsel and referencing the reasons the court had stated in its

February 17, 2021 memorandum and order.

         Appellant subsequently filed a pro se application for appointment of

counsel with the Crawford County Public Defender’s Office. On July 16, 2021,

Public Defender Emily M. Merski, Esquire (Attorney Merski) filed an application

for special relief in this Court on Appellant’s behalf, asking us to decide


                                            -5-
J-S32029-21


whether Appellant was entitled to the appointment of counsel. In a per curiam

order entered July 27, 2021, we granted Attorney Merski’s application. See

Order, 7/27/21 (“as Attorney Merski has submitted her appearance on behalf

of Appellant to this Court on July 14, 2021, the application is GRANTED.

Appellant is represented in this Court on this appeal by Attorney Merski.”).5

       On August 24, 2021, Attorney Merski filed with this Court an application

for leave to withdraw as Appellant’s counsel, simultaneously with an Anders6

brief. Appellant did not respond to these filings.

       Pursuant to Turner/Finley, independent review of the record by

competent counsel is required before withdrawal on collateral appeal is

permitted.    Commonwealth v. Pitts, 981 A.2d 875, 876 n.1 (Pa. 2009)

(overruled on other grounds by Commonwealth v. Bradley, 2021 WL

4877232, at *15 (Pa. Oct. 20, 2021) (“we now . . . abandon Pitts’s . . .


____________________________________________


5 Contrary to the PCRA court’s determination, an indigent PCRA petitioner is
entitled to representation of counsel on a first PCRA petition “despite any
apparent untimeliness of the petition or the apparent non-cognizability of
the claims presented.” Commonwealth v. Kutnyak, 781 A.2d 1259, 1262
(Pa. Super. 2001) (emphasis added).

6 Anders v. California, 386 U.S. 738 (1967). We note the procedure set
forth in Anders is not the appropriate vehicle for withdrawing from PCRA
representation. See Commonwealth v. Karanicolas, 836 A.2d 940, 947
(Pa. Super. 2003). Rather, when counsel seeks to withdraw on collateral
appeal, the procedure outlined in Commonwealth v. Turner, 544 A.2d 927
(Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)
(en banc), must be followed. However, because an Anders brief provides
greater protection to a defendant, this Court may accept it in lieu of a
Turner/Finley letter. Commonwealth v. Widgins, 29 A.3d 816, 817 n.2
(Pa. Super. 2011).

                                           -6-
J-S32029-21


approach as the sole procedure for challenging PCRA counsel’s effectiveness”)

(italics added)).    The Pitts Court explained that such independent review

requires proof of:

      1) A “no-merit” letter by PCRA counsel detailing the nature and
      extent of his [or her] review;

      2) The “no-merit” letter by PCRA counsel listing each issue the
      petitioner wished to have reviewed;

      3) The PCRA counsel’s “explanation”, in the “no-merit” letter, of
      why the petitioner’s issues were meritless;

      4) The PCRA court conducting its own independent review of the
      record; and

      5) The PCRA court agreeing with counsel that the petition was
      meritless.

Id. (citation and brackets omitted).

      Our review of the record discloses that Attorney Merski has complied

with the above requirements. Attorney Merski (1) set forth the issue Appellant

wished to have reviewed; (2) stated she has conducted a complete

examination of the record and applicable law; (3) determined there are no

non-frivolous arguments to support Appellant’s sole claim; and (4) explained

why the claim is meritless.     See Anders Brief at 5-6 (citing, inter alia,

Commonwealth v. Booze, 245 A.3d 1041 (Pa. Super. 2020) (unpublished

memorandum at *9) (“because the Department of Corrections has a non-

discretionary duty to apply credit for time served, the PCRA does not afford a

remedy for an incorrect calculation of minimum-maximum sentences.”)); see

also Commonwealth v. Daniels, 947 A.2d 795, 798 (Pa. Super. 2008)

                                       -7-
J-S32029-21


(where counsel incorrectly sought leave to withdraw on collateral appeal under

Anders, this Court could address the merits of appellant’s claims on appeal

because counsel’s Anders brief complied with Turner/Finley). In addition,

Attorney Merski mailed Appellant a letter, dated August 24, 2021, informing

him of (1) counsel’s intention to seek permission to withdraw from

representation;    and   (2)   his   rights   in   lieu   of   representation.   See

Commonwealth v. Friend, 896 A.2d 607, 614 (Pa. Super. 2006) (abrogated

in part by Pitts, supra) (requiring counsel seeking to withdraw in collateral

proceedings to advise the PCRA petitioner of counsel’s decision to withdraw

and the petitioner’s right to proceed pro se or with assistance of privately

retained counsel if counsel is granted permission to withdraw); see also

Widgins, 29 A.3d at 818 (same). As Attorney Merski has complied with the

Turner/Finley requirements, we proceed to independently review the record

and the merits of Appellant’s claim.

      On behalf of Appellant, Attorney Merski presents a single issue:

“WHETHER THE PCRA COURT ERRED WHEN IT DENIED THE APPELLANT’S

PCRA PETITION?” Appellant’s Brief at 3.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled.   We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Hand,

252 A.3d 1159, 1165 (Pa. Super. 2021) (citation omitted).




                                        -8-
J-S32029-21


       We conclude the PCRA court properly dismissed Appellant’s PCRA

petition because his claim is not cognizable.7 See Heredia, supra; Wyatt,

supra; see also Allen v. Commonwealth, 103 A.3d 365, 373 (Pa. Cmwlth.

2014) (“[T]he PCRA contemplates only challenges to the propriety of a

conviction or a sentence. A challenge to DOC’s computation or construction

of a sentence is not a cognizable claim under the PCRA. Rather, if the alleged

error is the result of DOC’s erroneous computation, then the appropriate

mechanism for redress is an original action in [the Commonwealth] Court

challenging DOC’s computation.” (citations and quotation marks omitted)).

Thus, the appropriate way for Appellant to challenge the DOC’s purported

failure to credit him for time served is an original action filed in Commonwealth

Court. See Wyatt, 115 A.3d at 877; Allen, 103 A.3d at 373. The PCRA court

repeatedly and clearly explained this to Appellant.




____________________________________________


7 Even if Appellant’s claim was cognizable, we lack jurisdiction to address it
because he did not file the PCRA petition within 1 year of his judgment of
sentence becoming final, nor did he plead or prove any of the PCRA time bar
exceptions. See 42 Pa.C.S.A. § 9545(b), supra; Commonwealth v. Reid,
235 A.3d 1124, 1140 (Pa. 2020) (“If a PCRA petition is untimely, neither this
Court nor the [PCRA] court has jurisdiction over the petition.” (citation and
brackets omitted)).


                                           -9-
J-S32029-21


       Accordingly, the PCRA court did not err in dismissing Appellant’s PCRA

petition without a hearing. Further, Attorney Merski is entitled to withdraw as

Appellant’s counsel for the reasons discussed above.8

       Order affirmed. Application for leave to withdraw as counsel granted.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




____________________________________________


8 Attorney Merski entered her appearance on Appellant’s behalf after the
dismissal of his petition. If Appellant, in the future, should petition the court
and raise issues cognizable under the PCRA, the petition shall be construed as
his first PCRA petition, with the rights associated therewith, including the
appointment of PCRA counsel. See Pa.R.Crim.P. 904(C); Kutnyak, supra.

                                          - 10 -